Simmons, Justice.
There was no error by the chancellor in refusing an injunction and receiver in this case. The answer of the defendants denies the equities in the complainants’ bill. The complainants, in their hill, made no allegation of insolvency, claimed no lien, and alleged no fraud in the procurement of the goods from them by Bell & Christian, the mortgagors, nor did they seek a rescission of the sale of the goods made by them to Bell & Christian. And so far as the record discloses, the defendants are all solvent. If the defendants should sell the goods mentioned in the complainants’ bill and appropriate the proceeds thereof to their own use, and if such sale and appropriation were illegal, the complainants, upon proper proof, could recover the money from them.
Judgment affirmed.